DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-28, 30-32, 34-36 and 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0084949 to Smith et al. “Smith” in view of GB 2447371 to Ely et al. “Ely” and U.S. Publication No. 2014/0200487 to Ramdas et al. “Ramdas”.  
With respect to Claim 27, 35-36 and 45, Smith discloses an ultrasound delivery device (Fig. 11) configured to propagate targeted ultrasonic energy (via transducer 62) to the skin for cosmetic and/or therapeutic purposes (Paragraph [0042]).  Examiner notes that the device is handheld in its broadest reasonable interpretation and Fig. 11 depicts an applicator in acoustic contact with a treatment site (e.g. head portion and transmission component).  Smith also discloses wherein the device includes an impedance sensor (20 in Fig. 11) used to determine proper skin contact with stored impedance profiles to activate/deactivate the propagation of ultrasonic energy with a device controller (e.g. control circuit) (Abstract; Paragraphs [0002], [0005]-[0007] and [0042]-[0047]; Fig. 11).  Examiner notes that such an arrangement would read on the claimed limitation of delivering ultrasound energy when the applicator is “acoustically interfaced” with the treatment site in its broadest reasonable interpretation.  
However, Smith does not expressly disclose a vibrator disposed in the applicator configured to generate vibratory energy to provide haptic vibrations when the ultrasound transducer is acoustically coupled to the skin of the user and being held as claimed.  
Ely teaches from within a similar field of endeavor with respect to handheld skin treatment systems and methods of use where a vibration element is positioned in the treatment applicator and configured to deliver vibrations distally to reduce pain in addition to providing haptic feedback (Paragraphs [0005], [0011], [0014], [0032]).  Ely explains where a contact sensor is used so that vibrations can substantially coincide simultaneously with the treatment (Paragraphs [0011], [0014], [0021], [0028] and [0032]).  Examiner notes that in order to coincide the vibration and treatment energy, Ely’s device would include a control means to facilitate the activation/deactivation based on the detected contact.  
Accordingly, one skilled in the art would have been motivated to have modified the ultrasound treatment system and method described by Smith to include a vibration means in the treatment head configured simultaneously be activated when treatment starts/stops as described by Ely in order to convey to the user that treatment is has started/stopped or occurring and/or reduce pain.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  
While Smith provides the ultrasound handheld applicator for cosmetic or therapeutic applications, Smith does not appear to explicitly define the operating frequency for the ultrasound energy as claimed.  
Ramdas teaches from within a similar field of endeavor with respect to ultrasound treatment devices (Abstract; Paragraphs [0001], [0014]) where the frequency range includes .5 MHz to 10 MHz (Paragraph [0047]).  
Accordingly, it would have been obvious to a person skilled in the art to have ensured that the operating frequency described by Smith was within a known, standard range as described by Ramdas in order to ensure/enhance patient safety.  

Regarding Claims 28, 29 and the sinus limitation of Claims 35-36, one skilled in the art would appreciate the that the treatment device may be applied to any part of the body including the sinuses on the face.  

As for Claims 30-32, Smith, Ely and Ramdas disclose an ultrasound treatment device as described above.  While both Smith and Ely depict where the unit is hand-held, having a “head portion” (e.g. above distal end) and “transmission component” (e.g. distal end), the art of record does not specify the specific material(s) of the device.  
Ramdas teaches from within a similar field of endeavor with respect to ultrasonic cosmetic treatment systems and methods (Abstract; Paragraph [0001]) configured to target the face (Paragraph [0032]) where an applicator may be made of a variety of materials including metal, rubber or a polymer or a combination thereof and include a housing constructed of a polymer, rubber, resin, textile or any material acceptable for medical applications (Paragraph [0039]).  
Accordingly, one skilled in the art would have been motivated to have modified the applicator’s transmission component materials described by Smith to be any combination of plastics as described by Ramdas as such a modification merely involves combining known, conventional materials to yield predictable results.  Moreover, Applicant has failed to disclose any criticality or unexpected result from using different materials and even states that the head may be fabricated from any material that facilitates transmitting energy including metals (Specification-Paragraph [0040]).  

With respect to Claims 34 and 46, in the modified system, the combined energy would cease when proper skin contact is no longer detected via the impedance measurement.  Thus, the device is configured to automatically and simultaneously provide the combined treatment for a predetermined period of time (user preference) until the user uncouples the treatment head from the skin.  However, it is not clear if the controller is configured with settings to allow the user to set a duration of treatment.  
Ramdas teaches from within a similar field of endeavor with respect to ultrasonic cosmetic treatment systems and methods (Abstract; Paragraph [0001]) configured to target the face (Paragraph [0032]) where a controller may be provided to optimize timing such that the device’s energy application is shut down once a treatment time is over (Paragraph [0056]). 
Accordingly, one skilled in the art would have been motivated to have modified the treatment device described by Smith and Ely, particularly the controller, to include controls for setting a duration of treatment and automatically shutting off the device when the treatment is over as described by Ramdas in order to prevent “overtreating” and thus, enhance user safety.  

Claims 28-29 and 35 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Smith, Ely and Ramdas and further in view of NPL “Acute effects of therapeutic 1 MHz ultrasound on nasal unblocking of subjects with chronic rhinosinusitis” to Rocha et al. “Rocha” or NPL “Therapeutic ultrasound as treatment for chronic rhinosinusitis: preliminary observations” to Young et al. "Young”.  
As for Claims 28-29, Smith Ely and Ramdas disclose an ultrasound treatment device to treat a user as described above.  Initially, it must be noted that a person skilled in the art would have been motivated to have treated any portion of the body including the sinuses.  
Nonetheless, Rocha discloses a therapeutic ultrasound system and method for treating chronic rhinosinusitis (CRS) using continuous (e.g. 100% duty cycle) 1 MHz, 1 W/cm2 ultrasound application in the maxillary sinuses and nasal septum (Abstract; Page 8, Introduction).  Rocha explains that an ultrasound gel was placed over the maxillary sinuses and nasal septum prior to ultrasound application (Page 9).  
Alternatively, Young discloses wherein bacterial biofilms have been implicated in the pathogenesis of CRS and wherein ultrasound has been effective in disrupting (e.g. reducing) such biofilms (Abstract).  Young also discloses wherein the ultrasound application included, for example, pulsed ultrasound at 1 MHz with a pulse duration of 1 ms, pulse interval of 9 ms and a pulse intensity of 1 and .5 W/cm2 applied to the maxillary and frontal sinuses (about 4-5 minutes; Page 496).  
Thus, one skilled in the art would have been motivated to have applied ultrasound energy to any part of the body including the sinuses in order to treat the user’s sinuses.  Such a modification merely involves combining prior art treatments according to known techniques to yield predictable results (MPEP 2143).  

As for claim 35, Examiner notes that all the limitations have been addressed above with respect to Smith, Ely, Ramdas and Rocha/Young.  

Claims 30-32 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Smith, Ely and Ramdas as applied to claim 27 above, and further in view of U.S. Publication No. 2016/0089537 to Yamazaki.  
As for Claims 30-32, Smith, Ely and Ramdas disclose an ultrasound treatment device as described above.  While both Smith and Ely depict where the unit is hand-held, having a “head portion” (e.g. above distal end) and “transmission component” (e.g. distal end), the art of record does not specify the specific material(s) of the device.  
Yamazaki teaches from within a similar field of endeavor with respect to cosmetic ultrasound treatment devices (Abstract) where a handheld main body (e.g. head portion) may formed by performing injection molding of plastic being flame-resistant vinyl chloride resin, polyethylene, polycarbonate and the like (Paragraph [0028]) while the electrode head (e.g. transmission component) may be constructed of plastic, non-metal or ceramic (Paragraph [0032]).  
Accordingly, one skilled in the art would have been motivated to have modified the applicator’s transmission component materials described by Smith and Ely to be any combination of plastics as described by Yamazaki as such a modification merely involves combining known, conventional materials to yield predictable results.  Moreover, Applicant has failed to disclose any criticality or unexpected result from using different materials and even states that the head may be fabricated from any material that facilitates transmitting energy including metals (Specification-Paragraph [0040]).  

Claims 33, 39 and 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Ely and Ramdas as applied to claims 27 and 36 above, and further in view of U.S. Publication No. 2016/0193108 to Cho.  
As for Claims 33 and 39, Smith, Ely and Ramdas disclose a treatment system and method as described above.  Ramdas depicts where the system can include a separate applicator connected to a microcontroller unit, user input unit and display (Fig. 1).  However, it is not clear if the GUI depicts a human body.  
Cho teaches from within a similar field of endeavor with respect to vibratory (e.g. ultrasound) cosmetic treatment systems and methods (Abstract) where a portable terminal may include a display of a human body and “instructions” or a guide on how to move the treatment head (Paragraph [0068]; Figs. 8-10 and corresponding descriptions).  
Accordingly, one skilled in the art would have been motivated to have modified the display described by Smith, Ely and Ramdas to display the interface described by Cho in order to show the user how to properly use the device.  Such a modification merely involves combining prior art elements according to known technique to yield predictable results (MPEP 2143).  

As for Claims 40 and 43, Cho depicts various facial treatment areas including guiding instructions on how and where to manipulate the treatment head (Figs. 8-10).  Examiner notes that each area may be selected depending on the type of skincare selected from the displayed menus.  Again, the particular facial location of treatment would depend on the user’s desires and it would have been obvious to treat all the sinus areas claimed in order to treat sinus conditions.  
Regarding Claims 41-42, Ramdas discloses a user interface to set treatment parameters based on the desired application as explained above.  In addition, Cho discloses where the portable terminal 10 may control time and intensity via a control signal (Paragraph [0044]).  

Claims 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Ely and Ramdas as applied to claim 36 above, and further in view of U.S. Publication No. 2014/0336540 to Chen et al. “Chen”.  	
As for Claim 44,  Smith, Ely and Ramdas disclose a treatment system and method including a vibration means as described above.  However, the art of record does not specify that the vibration means is an eccentric motor.  
Chen teaches from within a similar field of endeavor with respect to facial treatment systems and methods with a vibration means (Abstract) where the vibration means may include an eccentric motor (Paragraphs [0033], [0043]-[0046]).  
Accordingly, one skilled in the art would have been motivate to have modified the vibration means described in the modified system of Smith, Ely and Ramdas to be any well-known, conventional vibration means including an eccentric motor as described by Chen as such a modification merely involves a simple substitution of one known vibration means for another.   

Claim 36 is alternatively is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramdas in view of NPL “Acute effects of therapeutic 1 MHz ultrasound on nasal unblocking of subjects with chronic rhinosinusitis” to Rocha et al. “Rocha” or NPL “Therapeutic ultrasound as treatment for chronic rhinosinusitis: preliminary observations” to Young et al. "Young”.  
As for Claim 36, Ramdas discloses a “self-treatment” ultrasound cosmetic therapy device (Abstract; Paragraphs [0001], [0031]-[0032] and [0047]) configured to be handheld and acoustically interfaced with the skin to delivery ultrasound energy in a range of .5 MHz to 10 MHz (Paragraph [0047]).  Ramdas discloses wherein the system may include a controller with a user interface separate from the applicator (Fig. 2B) configured to set treatment parameters (Paragraph [0049]).  While Ramdas does not explicitly disclose an application of ultrasound energy to the sinus of the user, one skilled in the art would appreciate applying the treatment device to any part of the body in need of ultrasound treatment including the sinuses.  
For example, Rocha discloses a therapeutic ultrasound system and method for treating chronic rhinosinusitis (CRS) using continuous (e.g. 100% duty cycle) 1 MHz, 1 W/cm2 ultrasound application in the maxillary sinuses and nasal septum (Abstract; Page 8, Introduction).  Rocha explains that an ultrasound gel was placed over the maxillary sinuses and nasal septum prior to ultrasound application (Page 9).  
Furthermore, Young discloses wherein bacterial biofilms have been implicated in the pathogenesis of CRS and wherein ultrasound has been effective in disrupting (e.g. reducing) such biofilms (Abstract).  Young also discloses wherein the ultrasound application included, for example, pulsed ultrasound at 1 MHz with a pulse duration of 1 ms, pulse interval of 9 ms and a pulse intensity of 1 and .5 W/cm2 applied to the maxillary and frontal sinuses (about 4-5 minutes; Page 496).  
Thus, one skilled in the art would have been motivated to have applied ultrasound energy to any part of the body including the sinuses in order to treat the user’s sinuses.   

Claims 39 and 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramdas and Rocha/Young as applied to claim 36 above, and further in view of U.S. Publication No. 2016/0193108 to Cho.  
As for Claims 33 and 39, Ramdas and Rocha/Young disclose an ultrasound treatment system and method as described above.  Ramdas depicts where the system can include a separate applicator connected to a microcontroller unit, user input unit and display (Fig. 1).  However, it is not clear if the GUI depicts a human body.  
Cho teaches from within a similar field of endeavor with respect to vibratory (e.g. ultrasound) cosmetic treatment systems and methods (Abstract) where a portable terminal may include a display of a human body and “instructions” or a guide on how to move the treatment head (Paragraph [0068]; Figs. 8-10 and corresponding descriptions).  
Accordingly, one skilled in the art would have been motivated to have modified the display described by Ramdas and Rocha/Young to display the interface described by Cho in order to show the user how to properly use the device.  Such a modification merely involves combining prior art elements according to known technique to yield predictable results (MPEP 2143).  

As for Claims 40 and 43, Cho depicts various facial treatment areas including guiding instructions on how and where to manipulate the treatment head (Figs. 8-10).  Examiner notes that each area may be selected depending on the type of skincare selected from the displayed menus.  Again, the particular facial location of treatment would depend on the user’s desires and it would have been obvious to treat all the sinus areas claimed in order to treat sinus conditions.  
Regarding Claims 41-42, Ramdas discloses a user interface to set treatment parameters based on the desired application as explained above.  In addition, Cho discloses where the portable terminal 10 may control time and intensity via a control signal (Paragraph [0044]).  

Claims 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramdas and Rocha/Young as applied to claim 36 above, and further in view of U.S. Publication No. 2014/0336540 to Chen et al. “Chen”.  	
As for Claim 44,  Ramdas and Rocha/Young disclose a treatment system and method as described above.  However, the art of record does not expressly disclose a vibration means as claimed.  
Chen teaches from within a similar field of endeavor with respect to facial treatment systems and methods with a vibration means (Abstract) where the vibration means may include an eccentric motor (Paragraphs [0033], [0043]-[0046]).  
Accordingly, one skilled in the art would have been motivate to have modified the treatment system and method described by Ramdas and Rocha/Young to include a vibration means as described by Chen in order to provide massage and thus, haptic feedback to the user when using the device.  Such a modification merely involves a combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-36 and 39-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 9-12, 14, 28-31 and 35-37 of copending Application No. 15/011156 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a handheld ultrasound treatment device including a vibration means and a means to detect acoustic coupling (e.g. impedance sensor).  While the instant application does not specify that the treatment “reduces biofilm”, one skilled in the art would appreciate that applying ultrasound at the claimed frequencies would provide the claimed result.  Thus, the current claims are considered an obvious broadening of the co-pending claims.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27-36 and 39-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-24 of copending Application No. 15/229804 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a handheld ultrasound treatment device including a vibration means and a means to detect acoustic coupling (e.g. impedance sensor).  Thus, the current claims are not considered to be patentably distinct.     
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments filed 09/02/2022 have been fully considered but they are not persuasive.  In response to Applicant’s arguments that adding a vibration device to Smith’s ultrasound device would cause “potential” interference issues (REMARKS, Page 8), Examiner first notes that arguments of counsel cannot take the place of evidence in the record (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Moreover, Applicant fails to provide any specific evidence to support the bald assertion  and Applicant’s specification provides no mention of mitigating any “potential” interference with a vibrator and ultrasound device.  Thus, the rejections have been maintained.  
Examiner also notes that Applicant’s argument fail to address the rejections of Claims 36 and 39-44 in view of the teachings of Rocha, Young, Cho and Chen as set forth in the 06/02/2022 Non-Final Rejection.  
Double Patenting rejections have been maintained in view of Applicant’s request (REMARKS, Page 8).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 97/22325 to Bock which discloses a cosmetic treatment device including a combination of ultrasound and vibratory energy (Abstract; Fig. 1 and corresponding descriptions).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793